Citation Nr: 0911015	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-34 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right foot 
disability.

2. Entitlement to a rating in excess of 40 percent for 
myofascial pain associated with low back pain.  

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a cervical strain.

4.  Entitlement to a compensable rating for a left knee 
disability with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served a period of active duty for training from 
July 1987 to October 1987, and served on active duty from 
August 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims for service connection and increased 
ratings by correspondence dated in June 2004.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in June 
2006.  The Board finds, however, that as this case must be 
remanded for a Board hearing, a remedial notice for increased 
rating claims should be provided as a result of the recent 
Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The veteran was awarded Social Security Administration 
disability benefits effective March 2005.  A copy of the 
medical records upon which that award was based should be 
obtained and associated with the claims folder.  The VA has a 
duty to assist in gathering social security records when put 
on notice that the veteran is receiving social security 
benefits.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992).  

The Board notes that on his VA Form 9, Substantive Appeal, 
received in October 2005, the Veteran requested a video 
conference Board hearing to be held at the RO.  A review of 
the claims file shows no indication in the record that the 
Veteran has ever withdrawn his request for a Board hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  Therefore, additional action is 
required in this case.  Since the RO schedules 
videoconference hearings, a remand of these matters to the RO 
is warranted.

Finally, the Board notes that additional evidence consisting 
of VA medical records have been associated with the claims 
folder.  Some of this evidence pertains to issues on appeal.  
The Veteran has not waived consideration of the evidence by 
the RO; therefore, this new evidence should be reviewed and 
considered by the RO and a supplemental statement of the case 
issued the Veteran.  It appears that the last notice to the 
veteran was a statement of the case issued in September 2005. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the Veteran VCAA 
notice, under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
claims for increased ratings for back, 
neck, and knee disabilities, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO is to provide the Veteran a 
supplemental statement of the case 
addressing all evidence submitted since 
the issuance of the statement of the case 
in September 2005.

4.  The Veteran should be scheduled for a 
video conference Board hearing with a 
Veterans Law Judge at the RO as soon as 
it may be feasible.  The RO should notify 
the Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2008), and should associate 
a copy of such notice with the claims 
file.  After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




